Citation Nr: 0733838	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to a head injury. 

2.  Entitlement to service connection for impaired vision, to 
include as due to a head injury. 

3.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased (compensable) evaluation for 
a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to November 
1999, and from June 2, 2003 to December 12, 2003.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Hartford, Connecticut, regional office (RO) of the Department 
of Veterans Affairs (VA).  This decision denied the veteran's 
claims for entitlement to service connection for a head scar, 
headaches, and myopia with diplopia, all to include as due to 
a head injury, as well as compensable ratings for low back 
disability and a right knee disorder.  During the pendency of 
the appeal, the zero percent evaluation for a low back 
disability was increased to 10 percent by a rating decision 
dated June 2004.  Service connection for a scalp scar was 
granted by a January 2005 rating decision.  The grant of 
service connection is considered a full grant of the benefit 
sought and this issue is thus withdrawn from appellate 
consideration.  The issue of the evaluation of the low back 
disability remains on appeal, as the 10 percent evaluation 
does not represent the maximum benefit allowed by law.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The veteran's appeal was previously before the Board in June 
2005, when it was remanded to the RO in order for the veteran 
to be scheduled for a videoconference hearing.  The record 
indicates that the veteran was scheduled for a 
videoconference hearing in July 2006, but failed to report.  
A motion to reschedule the hearing was denied in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has developed chronic headaches, 
blurred vision, and occasional double vision as a result of 
being struck in the head with a bottle during service.  

The record indicates that the veteran was afforded a VA 
examination in February 2004, after which the examiner 
concluded that the veteran did not have any significant 
neurological deficits from the head trauma in service.  
However, the examination report specifically notes that the 
claims folder was not available for review.  

Similarly, the veteran was provided with a VA eye examination 
which included visual field testing in March 2004.  The 
examiners concluded that the head trauma did not have a 
direct effect on the veteran's vision.  The examination 
report does not indicate whether or not the claims folder was 
reviewed before rendering this opinion.  The portion of the 
examination worksheet that notes whether or not the medical 
records were reviewed is blank.  Given that the claims folder 
was not forwarded for review for the February 2004 
examination, the Board cannot assume that it was reviewed in 
March 2004.  

As the February 2004 and March 2004 VA examinations did not 
include a review of the veteran's medical records prior to 
rendering etiological opinions in the veteran's claims, the 
Board finds that they are inadequate.  The veteran should 
receive additional examinations in which his medical records 
are made available to the examiners for use in the study of 
his case and to aid in formulating accurate opinions.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 

The veteran further contends that the evaluations assigned to 
his service connected low back and right knee disabilities 
are inadequate to reflect the impairment they cause.  

The February 2004 examination included an examination of the 
veteran's right knee and back.  As noted above, the claims 
folder was not available for review.  In addition, the 
examination did not address the effects of pain, weakness, 
incoordination, and fatigue on the veteran's disabilities.  
The February 2004 examination report was returned to the 
examiner in April 2004 in order to obtain additional 
information, including the effects of pain, weakness, 
incoordination, and fatigue.  The examiner did not respond to 
this portion of the request.  

The Board is obligated to consider the effects of pain, 
weakness, incoordination, and fatigue in the evaluation of 
the veteran's disabilities.  See 38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the 
veteran must be provided with additional examinations that 
addresses these factors.  

Finally, the Board notes that the veteran's representative 
argues that the examinations afforded the veteran are out of 
date, and do not adequately reflect the veteran's current 
disability.  The veteran, in his August 2004 substantive 
appeal, notes that his back pain since his 2003 return to 
active duty was becoming "increasingly more painful."  The 
veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

In view of these factors, the Board finds that the veteran 
should be scheduled for additional examinations of his right 
knee and back.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
neurologic examination to determine the 
nature and etiology of his claimed 
headaches.  All necessary tests and 
studies should be conducted.  The claims 
folder MUST be made available to the 
examiner for review before the 
examination.  After the examination and 
review of the medical records, the 
examiner should attempt to express the 
following opinions: 1) Does the veteran 
have a chronic disability manifested by 
headaches?  2) If the veteran is found to 
have a chronic disability manifested by 
headaches, is it as likely as not that 
his headaches are etiologically related 
to the head trauma sustained during 
service, or any other illness or event 
during service?  The reasons and bases 
for these opinions should be provided.  

2.  The veteran should be afforded a VA 
eye examination to determine the nature 
and etiology of his claimed eye 
disabilities.  All indicated tests and 
studies should be conducted.  The claims 
folder MUST be made available to the 
examiner for review before the 
examination.  After the examination and 
review of the medical records, the 
examiner should attempt to express the 
following opinions: 1) Does the veteran 
have any eye disabilities other than 
refractive error?  2) If the veteran is 
found to have an acquired eye disability, 
is it as likely as not that this 
disability is etiologically related to 
the head trauma sustained during service, 
or any other illness or event in service?  
3)  If the veteran is found to have only 
refractive error of the eyes, is it as 
likely as not that his refractive error 
was increased in severity beyond its 
natural progression by the head trauma 
sustained in service, or any other 
illness or event in service?  The reasons 
and bases for these opinions should be 
provided. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service 
connected right knee disability and low 
back disability.  All indicated tests and 
studies should be conducted.  The claims 
folder MUST be made available to the 
examiner for review before the 
examination.  The range of motion of the 
veteran's back and right knee should be 
noted in degrees.  The effects of pain, 
weakness, fatigue, and incoordination 
must be discussed and, if possible, the 
amount of any reduction in the range of 
motion due to these factors should noted.  

4.  After the development requested above 
has been completed to the extent 
possible, the record should be reviewed.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



